Citation Nr: 0529010	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Whether there was clear and unmistakable error (CUE) in a 
July 18, 2000, rating decision which assigned an effective 
date of April 18, 1996, for the grant of a 100 percent 
schedular rating for a generalized anxiety disorder with 
chronic alcoholism with cephalgia, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  He died in September 2002.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Hartford, Connecticut, 
Regional Office (RO).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify the appellant of any further action required on 
her part.  

On appeal the appellant has raised the issue of entitlement 
to nonservice connected death pension benefits.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In September 2002, the veteran died as a result of 
bladder cancer, prostate cancer, and colon cancer.

2. At the time of death, the veteran was service connected 
for a generalized anxiety disorder with chronic alcoholism 
with cephalgia, rated 100 percent disabling.

3.  A service-connected disorder was not the principal or 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Service connection may be granted for a disease or injury 
which was incurred or aggravated while performing active 
duty.  38 U.S.C.A. §§ 1110, 1131.  With respect to malignant 
cancers, service connection may be presumed if the cancer 
was compensably disabling within a year of the veteran's 
separation from active duty.  

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

The veteran's certificate of death, issued in September 2002, 
shows that he died in September 2002 due to the following 
three immediate causes:  bladder cancer, prostate cancer, and 
colon cancer.  The approximate interval between the onset of 
these diseases and death was judged to be 12 years.  At the 
time of his death, the veteran was service connected for a 
generalized anxiety disorder with chronic alcoholism with 
cephalgia, rated 100 percent disabling.

At a May 1996 VA mental disorders examination, the diagnoses 
included generalized anxiety disorder, status post colon 
cancer, and prostate cancer.  A September 1996 VA oncology 
treatment record shows a diagnosis of prostate cancer.  

The record gives no indication that the veteran's service-
connected generalized anxiety disorder with chronic 
alcoholism with cephalgia had any impact on the cause of 
death.  Rather, it was his nonservice-connected bladder, 
prostate, and colon cancers that caused his death.  The 
record is devoid of any probative medical evidence which 
indicates otherwise.  Finally, there is no competent evidence 
that bladder, prostate and/or colon cancer was present 
inservice, or that any of these cancers was compensably 
disabling within a year of separation.  Without competent 
evidence linking the cause of death to service the claim must 
be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



REMAND

In May 2004, the appellant's representative raised the issue 
of whether a July 2000 rating decision involved clear and 
unmistakable error in assigning an effective date of April 
18, 1996, for the grant of a 100 percent rating for the 
veteran's generalized anxiety disorder with chronic 
alcoholism with cephalgia.  The representative argued that 
the effective date should be in November 1989.  As this claim 
is inextricably intertwined with the appellant's perfected 
claim concerning entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318, the latter claim must be deferred pending RO 
adjudication of the claim regarding clear and unmistakable 
error.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, this case is REMANDED for the following action:

The RO must adjudicate the claim whether 
the July 2000 rating decision was clearly 
and unmistakably erroneous in assigning 
an effective date of April 18, 1996.  The 
appellant is hereby notified that the 
Board may only exercise appellate review 
over this question if she perfects an 
appeal to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


